DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant initiated Interview conducted on 02/11/2022.
As per instant Examiner Amendment, claims 2 has been further amended.
Claims 1-5 are allowed.
Examiner’s Amendment
The Applicant, Mr. Mimis, Dan, contacted the Examiner and conducted a telephone interview on 02/11/2018. During the interview, the Applicant pointed out that Applicant had a typographical error in claim 2 during the time of initial filing, and would like to correct the error, so that correct version of the claim is published on the issued patent.
Mr. Mimis has requested and authorized to make the Examiner Amendment to correct the typographical error for claim 2.
Amendments to the Claim:

Replacing claim 2 as following:
2. (currently amended) The method for providing authentication of claim 1, wherein the elements of the response transformed result list, and the verification Y+1 where X is the element value, and Y is the challenge length. Response to Arguments/Remarks
Response to Arguments/Remarks
Claims 1-5 are allowed.
Examiner's Statement of reason for Allowance
The allowance to the claims are maintained based on the reasons recited in the Notice of Allowance mailed out on 02/02/2020.
Amendment to claim 2 to correct the typographical error, has not change the scope of any claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439